DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: In line 1, “the spring” should be --the at least one spring--.
Claim 4 is objected to because of the following informalities: In line 1, “the spring” should be --the at least one spring--.
Claim 5 is objected to because of the following informalities: In line 1, “the spring” should be --the at least one spring--.
Claim 7 is objected to because of the following informalities: In line 1, “the spring” should be --the at least one spring--.
Claim 16 is objected to because of the following informalities: In line 2, “a count of markings” should be --a count of markings of the plurality of markings--.
Claim 17 is objected to because of the following informalities: In line 2, “at least two markings” should be --at least two markings of the plurality of markings--, and in lines 2-3, “a marking” should be --a marking of the plurality of markings--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 4, 7, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picot et al. (US 2007/0029218 A1, hereinafter Picot).
Regarding claim 1, Picot teaches a bag sized to be carried by a human, the bag comprising:
a receptacle (5) configured to contain a load for transportation;
a sleeve (10) comprising a handle (2), the sleeve at least partially laterally enclosing the receptacle so that the receptacle slides vertically inside of and with respect to the sleeve; and
at least one spring (9/18/19) attached to the sleeve and configured to support the receptacle, the spring controlling a distance by which the receptacle descends within the sleeve under a weight of the load, wherein an extent to which the receptacle descends within the sleeve when the bag is held by the handle is visually indicative of the weight of the load (paragraphs 28-40 and FIG. 1-4).
It should be noted that the extent to which the receptacle extends within the sleeve can be visually observed by the user and is visually indicative of the weight of the load in that the receptacle will extend further within the sleeve under a heavier load than under a lighter load.
Regarding claim 3, Picot teaches the bag of claim 1 above, wherein the at least one spring comprises a plurality of coils connecting the receptacle to the sleeve (paragraph 34 and FIG. 1-4).
Regarding claim 4, Picot teaches the bag of claim 1 above, wherein the at least one spring is further attached to the receptacle (paragraph 34 and FIG. 1-4).
Regarding claim 7, Picot teaches the bag of claim 1 above, wherein the at least one spring extends underneath the receptacle to support the receptacle from below (FIG. 1-4).
Regarding claim 8, Picot teaches the bag of claim 1 above, wherein a distance by which the receptacle slides vertically within the sleeve varies according to the weight of the load (paragraph 40).
Regarding claim 19, Picot teaches the bag of claim 1 above, wherein the bag further comprises a vertical motion restraint (18, 19) attached to the sleeve and configured to prevent the receptacle from sliding longitudinally within the sleeve beyond a pre-determined maximal positon (paragraph 53). The springs have a maximum compression and thus, further define a vertical motion restraint which prevents the receptacle from sliding longitudinally within the sleeve beyond a pre-determined maximal positon set by the maximum compression of the springs. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Picot, as applied to claim 1 above, in view of Mullaney (US 8,944,249 B1).
Regarding claim 9, Picot teaches the bag of claim 1 above, but fails to teach the receptacle comprising a marking positioned to be covered by the sleeve when the bag 
Mullaney teaches a container configured with an analogous weight indicator, wherein the container comprises a receptacle (114) for containing a load, a sleeve (106) at least partially laterally enclosing the receptacle so that the receptacle slides vertically inside of and with respect to the sleeve, and at least one spring (116a-d) attached to the sleeve and configured to support the receptacle, wherein the spring controls a distance by which the receptacle descends within the sleeve under a weight of the load, and wherein an extent to which the receptacle descends within the sleeve visually indicative of the weight of the load. Mullaney further teaches that it is known and desirable in the prior art to provide containers with a weight indicator (118) defined by a marking (125a-125c) positioned to be covered by the sleeve when the receptacle is empty and to be revealed by the sleeve when the receptacle is not empty, such that a user can easily and instantly identify the weight of the container, whether the container is too heavy, and/or whether more items can be added to the container (column 3 line 8-column 5 line 26 and Fig. 1-3B).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Picot by providing the bag with a weight indicator defined by a marking positioned to be covered by the sleeve when the bag is held by the handle and the receptacle is empty and to be revealed by the sleeve when the bag is held by the handle and the receptacle is not empty, as taught and suggested by Mullaney, in order to provide a user with a means for easily 
Regarding claim 10, Picot as modified by Mullaney teaches the bag of claim 9 above, wherein the marking comprises a rendering of a text indicative of the weight (Mullaney: column 3 lines 8-16 and Fig. 2-3B).
Regarding claim 11, Picot as modified by Mullaney teaches the bag of claim 10 above, wherein the text comprises a number (Mullaney: column 3 lines 8-16).
Regarding claim 13, Picot as modified by Mullaney teaches the bag of claim 10 above, wherein the sleeve comprises a window (120), and wherein the marking is positioned to be revealed through the window when the receptacle is not empty (Mullaney: column 4 lines 19-27, 36-43).
Regarding claim 14, Picot as modified by Mullaney teaches the bag of claim 10 above, wherein a proportion of the marking revealed by the sleeve when the bag is held by the handle is indicative of the weight (Mullaney: column 4 line 36-column 5 line 26).
Regarding claim 15, Picot as modified by Mullaney teaches the bag of claim 10 above, wherein the sleeve comprises another marking (bottom of window 120), the another marking positioned to align with the marking to form a composite marking indicative of the weight (Mullaney: column 3 line 8-column 5 line 26 and Fig. 1-3B).
Regarding claim 16, Picot teaches the bag of claim 1 above, but fails to teach the receptacle comprising a plurality of markings, wherein a count of markings of the plurality of markings revealed by the sleeve when the bag is held by the handle is indicative of the weight. 
Mullaney teaches a container configured with an analogous weight indicator, wherein the container comprises a receptacle (114) for containing a load, a sleeve (106) at least partially laterally enclosing the receptacle so that the receptacle slides vertically inside of and with respect to the sleeve, and at least one spring (116a-d) attached to the sleeve and configured to support the receptacle, wherein the spring controls a distance by which the receptacle descends within the sleeve under a weight of the load, and wherein an extent to which the receptacle descends within the sleeve visually indicative of the weight of the load. Mullaney further teaches that it is known and desirable in the prior art to provide containers with a weight indicator (118) defined by a plurality of markings (125a-125c), wherein a count of markings of the plurality of markings revealed by the sleeve is indicative of the weight, in order to provide a user with a means for easily and instantly identifying the weight of the container, whether the container is too heavy, and/or whether more items can be added to the container (column 3 line 8-column 5 line 26 and Fig. 1-3B).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Picot by providing the bag with a weight indicator defined by a plurality of markings, wherein a count of markings of the plurality of markings revealed by the sleeve when the bag is held by the handle is indicative of the weight, as taught and suggested by Mullaney, in order to provide a user with a means for easily and instantly identifying the weight of the bag, whether the bag is too heavy, and/or whether more items can be added to the bag. 
Regarding claim 17, Picot teaches the bag of claim 1 above, but fails to teach the receptacle comprising a plurality of markings, wherein at least two of the plurality of 
Mullaney teaches a container configured with an analogous weight indicator, wherein the container comprises a receptacle (114) for containing a load, a sleeve (106) at least partially laterally enclosing the receptacle so that the receptacle slides vertically inside of and with respect to the sleeve, and at least one spring (116a-d) attached to the sleeve and configured to support the receptacle, wherein the spring controls a distance by which the receptacle descends within the sleeve under a weight of the load, and wherein an extent to which the receptacle descends within the sleeve visually indicative of the weight of the load. Mullaney further teaches that it is known and desirable in the prior art to provide containers with a weight indicator (118) defined by a plurality of markings (125a-125c), wherein at least two of the plurality of markings have distinct colors, and wherein a color of the marking of the plurality of markings revealed by the sleeve is indicative of the weight, in order to provide a user with a means for easily and instantly identifying the weight of the container, whether the container is too heavy, and/or whether more items can be added to the container (column 3 line 8-column 5 line 26 and Fig. 1-3B).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Picot by providing the bag with a weight indicator defined by a plurality of markings, wherein at least two of the plurality of markings have distinct colors, and wherein a color of the marking of the plurality of markings revealed by the sleeve when the bag is held by the handle is . 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Picot, as applied to claim 1 above. 
Regarding claim 18, Picot teaches the bag of claim 1 above, but fails to teach the sleeve being constructed from a material selected from a set consisting of a paper, a fabric, a natural leather, and an organic polymer. However, it would have been well within the level of ordinary skill in the art to construct the sleeve of Picot from any known and suitable material, including from a material selected from a set consisting of a paper, a fabric, a natural leather, and an organic polymer, as claimed, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). It is further noted that Applicant as not disclosed any criticality for the claimed limitations (see paragraph 41 of instant application). 
Regarding claim 20, Picot teaches the bag of claim 1 above, wherein the bag further comprises a two-part fastener, wherein a first part (22) of the fastener is attached to the sleeve (paragraphs 41, 44). Picot teaches a second part of the fastener (21) attached to a laptop/case and configured to selectively lock with the first part of the fastener to inhibit movement between the laptop and the sleeve. Picot, however, fails to specifically teach the second part of the fastener being attached to the receptacle, such that coupling the first part to the second part prevents the receptacle from sliding longitudinally with respect to the sleeve. 
However, Picots disclosure of a two-part fastener configured to inhibit movement between two defined parts provides some teaching, suggestion and motivation that would have lead one having ordinary skill in the art before the effective filing date of the claimed invention to position the two-part fastener between any two parts in which it would be desirable to inhibit movement, such as between the receptacle and the sleeve (i.e., by alternatively positioning the second part of the fastener on the receptacle or by providing the receptacle with an additional second part of the fastener), in order to alternatively and selectively immobilize the receptacle itself within the sleeve.
Allowable Subject Matter
Claims 2, 5, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jacob et al. (US 255,132 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734